            Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 1 of 83*21-000081232**21-000081232*




                                                              CASE #:          2021-CA-000414
FIRST BAPTIST FERRY PASS, INC.
                                                              COURT:           1ST JUD. DIST. COURT
                                                              COUNTY:          ESCAMBIA
PLAINTIFF(S)                                                  DFS-SOP #:       21-000081232

VS.

WESTERN WORLD INSURANCE COMPANY

DEFENDANT(S)
_______________________________________/
SUMMONS, COMPLAINT, DISCOVERY, INITIAL LETTERS




                          NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Thursday,
February 25, 2021 and a copy was forwarded by ELECTRONIC DELIVERY on Monday, March 1, 2021
to the designated agent for the named entity as shown below.


         WESTERN WORLD INSURANCE COMPANY
         JOHN KYLE
         300 KIMBALL DRIVE
         PARSIPPANY , NJ 07054




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                               Jimmy Patronis
                                                               Chief Financial Officer



cc to:


OREN REICH
JUNIOR ASSOCIATE
CONSUMER LAW OFFICE, PA
633 NE 167TH ST.
SUITE 725                                                                                            AT1
NORTH MIAMI BEACH, FL 33162

                                 Office of the General Counsel - Service of Process Section
                    200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
               RECEIVED AS STATUTORY REGISTERED AGENT
on 25 February, 2021 and served on defendant or named party on 01 March, 2021
                by the Florida Department of Financial Services
                                                                                Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 2 of 83
     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 3 of 83


                 IN THE CIRCUIT COURT OF THE 1ST JUDICIAL CIRCUIT,
                      IN AND FOR ESCAMBIA COUNTY, FLORIDA

                                                      CASE NO.:
FIRST BAPTIST FERRY PASS, INC.,

       PLAINTIFF,

v.

WESTERN WORLD INSURANCE
COMPANY,

      DEFENDANT.
_____________________________________/

                                          COMPLAINT

       COMES NOW, Plaintiff, FIRST BAPTIST FERRY PASS, INC. (“Plaintiff”), by and

through undersigned counsel, hereby sues Defendant, WESTERN WORLD INSURANCE

COMPANY (“Defendant”), and in support thereof alleges:

                                 JURISDICTION AND VENUE

       1.       This is an action for the amount of $649,181.47, exclusive of attorney fees, costs,

and interest.

       2.       At all times material hereto, Plaintiff was and/or were the owner(s) of the property

located at 8350 Caminitti Ln., Pensacola, FL 32514 (the “Property”) and is otherwise sui juris.

       3.       At all times material hereto, Defendant was and is a corporation duly licensed to

transact business in the State of Florida and maintained agents for the transaction of its

customary business throughout the State of Florida, including Escambia County, Florida.

       4.       Venue is proper in Escambia County, Florida because the contract which forms

the subject matter of this lawsuit was executed in Escambia County, Florida.

                             THE STATEMENT OF THE FACTS

       5.       The “Property” suffered property damage as a result of Hurricane Sally on or

around September 16, 2020 (the “Loss”).
        Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 4 of 83
Page 2 of 5



         6.    Defendant acknowledged the Loss with the claim number believed to be 160492.

         7.    When the Loss occurred, the Property was owned by First Baptist Ferry Pass,

Inc..

         8.    When the Loss occurred, there was in full force and effect a homeowners

insurance policy issued by Defendant (the “Policy”), associated with policy number

NPP8707179, wherein Defendant agreed to make payment in the event of a covered loss, risk

and/or peril, in consideration for a premium paid by Plaintiff.

         9.    Defendant is in possession of the Policy, Plaintiff has requested a copy of the

Policy in discovery, and it will be made available during discovery.

         10.   When the Loss occurred, and at the commencement of the policy period for the

Policy, Plaintiff had an insurable interest in the Property.

         11.   Plaintiff submitted to Defendant an estimate (the “Estimate”) in the amount of

$649,181.47. See Estimate attached as Exhibit “A.”

         12.   The Estimate describes repairs, remediation, construction, mitigation, cleaning

and/or other services that are necessary in order to remediate damage caused by the Loss.

         13.   Defendant has refused to make payment to Plaintiff.

         14.   The amount in controversy is at least $649,181.47.

         15.   There is coverage under the Policy for the Loss.

         16.   Defendant was required to make payment because the Loss occurred.

         17.   Defendant was required under the Policy to make payment in the amount of

$649,181.47.

         18.   Defendant was notified in a prompt and/or timely fashion of the Loss.

         19.   Defendant was allowed to inspect the Property to investigate the Loss in a prompt

and/or timely fashion.
     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 5 of 83
Page 3 of 5



          20.     There are no exclusions or other provisions in the Policy which support the

position that Defendant was not required under the Policy to make payment.

          21.     All conditions precedent to coverage under the Policy have been performed, have

occurred, and/or have been waived.

          22.     All duties after loss under the Policy have been fulfilled.

          23.     The Loss was not the result of repeated seepage and/or leakage.

          24.     The Loss was not the result of the presence and/or condensation of humidity,

moisture and/or vapor occurring over a period of time.

          25.     The Loss was not the result of wear, tear, marring and/or deterioration.

          26.     The Loss was not the result of inherent vice, latent defect, defect or mechanical

breakdown.

          27.     The Loss was not the result of smog, rust, decay and/or corrosion.

          28.     The Loss was not the result of faulty, inadequate and/or defective planning,

zoning,       development,   surveying,    siting,   design,   specifications,   workmanship,   repair,

maintenance, construction, renovation, remodeling, grading and/or compaction.

                                 COUNT I - BREACH OF CONTRACT

          29.     Plaintiff incorporates in this cause of action every allegation contained in

paragraphs 1-28, as though fully set forth herein.

          30.     This cause of action is being brought as an alternative theory of law to the cause

of action set forth in Count II.

          31.     Defendant has breached the terms and conditions of the Policy by refusing to pay

and/or fully pay what is owed under the Policy in relation to the Loss.

          32.     Defendant’s conduct has caused Plaintiff to retain the services of the undersigned

counsel.
     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 6 of 83
Page 4 of 5



        33.     Plaintiff is entitled to attorney fees and costs.

        WHEREFORE, Plaintiff respectfully requests that the Court award Plaintiff: (1)

$649,181.47, (2) reasonable attorney’s fees and costs, (3) pre-judgment and post-judgment

interest, and (4) any further relief deemed just and proper by the Court.

                              COUNT II – DECLARATORY ACTION

        34.     Plaintiff incorporates in this cause of action every allegation contained in

paragraphs 1-28, as though fully set forth herein.

        35.     This cause of action is being brought as an alternative theory of law to the claim

set forth in Count I.

        36.     Although Plaintiff believes the subject claim is covered under the Policy, Plaintiff

is uncertain and in doubt as to the existence or non-existence of its right to payment under the

Policy, as well as the extent of its right to payment, and has an actual, practical and present need

for a declaration from the Court regarding the existence and extent of Plaintiff’s right to payment

under the Policy.

        37.     Plaintiff is seeking a declaration from the Court regarding the existence or

nonexistence of its right to payment under the Policy, regarding the extent of its right to payment

under the Policy, and/or regarding any fact upon which the existence or nonexistence of its right

to payment under the Policy depends, in conformity with the holding of the Supreme Court of

Florida in Higgins v. State Farm Ins. Co., 894 So. 2d 5 (Fla. 2004).

        38.     There is an actual, bona-fide controversy between Plaintiff and Defendant which

requires judicial interpretation of the Policy to determine the existence and extent of Plaintiff’s

right to payment under the Policy as a result of the subject claim.

        39.     The purpose of this declaratory action is to obtain a judicial interpretation of the

Policy, as it relates to the facts involved herein, determining the existence and extent of
     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 7 of 83
Page 5 of 5



Plaintiff’s right to payment under the Policy. Without a declaration from the court regarding the

existence and extent of Plaintiff’s right to payment under the Policy, Plaintiff is unable to obtain

payment in accordance with the Policy.

        40.    Plaintiff is not seeking mere legal advice from the Court, nor is Plaintiff seeking

an answer to questions propounded by mere curiosity.

        41.    Defendant’s conduct has caused Plaintiff to retain the services of the undersigned

counsel.

        42.    Plaintiff is entitled to attorney fees and costs.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a declaratory judgment

establishing the existence and extent of Plaintiff’s right to payment, and awarding Plaintiff

reasonable attorney’s fees and costs, and any further relief deemed just and proper by the Court.

        DEMAND is hereby made for trial by jury of all issues so triable, as a matter of right.

        DATED this February 24, 2021.

                                               Respectfully Submitted,

                                               By: __/s/ Oren Reich
                                               Mordechai L. Breier, Esq.
                                               Florida Bar No.: 0088186
                                               Oren Reich, Esq.
                                               Florida Bar No.: 0103371
                                               Michael Katz, Esq.
                                               Florida Bar No.: 1024707
                                               CONSUMER LAW OFFICE, P.A.
                                               633 NE 167th Street, Suite #725
                                               North Miami Beach, FL 33162
                                               Phone: (305) 940-0924 | Fax: (305) 602-8204
                                               E-service: service@consumerlawoffice.com
                                               Email: oreich@consumerlawoffice.com
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 8 of 83




EXHIBIT “A”
1
                   Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 9 of 83

                     United Damage Adjusters
                     3389 Sheridan St. Suite 251
                     Hollywood, Fl. 33021
                     Phone (954)505-3251
                     Fax (954) 239-7788

              Insured:     First Baptist Of Ferry Pass-New
             Property:     8350 Caminitti Ln
                           Pensacola, FL 32514


           Claim Rep.:     United Damage Adjusters                                             Business:   (954) 282-1370
             Business:     3389 Sheridan St. Suite 251                                          E-mail:    claims@udafl.com
                           Hollywood, FL 33021


            Estimator:     United Damage Adjusters                                             Business:   (954) 282-1370
             Business:     3389 Sheridan St. Suite 251                                          E-mail:    claims@udafl.com
                           Hollywood, FL 33021


      Claim Number: 160492                         Policy Number: NPP8707179                       Type of Loss: Hurricane

        Date of Loss:      9/16/2020                               Date Received:
       Date Inspected:                                              Date Entered:     11/14/2020

            Price List:    FLFL8X_JUL20
                           Restoration/Service/Remodel
             Estimate:     FIRST_BAPTIST_NEW

    This estimate is based on damages found at the time of the inspection. Estimate may change based on damages found (either
    hidden, missed, expert reports, mistakes/omissions and/or found during restoration) and pending adjuster approval.

    Pursuant to s.817.234, Florida Statutes, any person who, with the intent to injure, defraud, or deceive any insurer or insured,
    prepares, presents, or causes to be presented a proof of loss or estimate of cost or repair of damaged property in support of a
    claim under an insurance policy knowing that the proof of loss or estimate of claim or repairs contains any false, incomplete, or
    misleading information concerning any fact or thing material to the claim commits a felony of the third degree, punishable as
    provided in s.775.082, s.775.803, or s.775.084, Florida Statutes.
2
                          Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 10 of 83

                                 United Damage Adjusters
                                 3389 Sheridan St. Suite 251
                                 Hollywood, Fl. 33021
                                 Phone (954)505-3251
                                 Fax (954) 239-7788

                                                                                    FIRST_BAPTIST_NEW
                                                                                           Main Level
     Main Level

     DESCRIPTION                                                              QTY       RESET     REMOVE        REPLACE       TAX         O&P          TOTAL

     1. Floor protection - cloth - skid                                 867.00 SF                        1.08       0.00     31.56       203.27        1,171.19
     resistant, breathable

     Total: Main Level                                                                                                       31.56       203.27        1,171.19




                                           38'
                                                                Roof1
                                 19'
                                 18'




                 97'
                                                                              8,071.66 Surface Area                         80.72 Number of Squares
                                                       45' 4"
                                                        43'
      26' 4"
        25'




                        F1 (A)                                                  438.65 Total Perimeter Length              135.00 Total Ridge Length
     80'




                        Roof1
                                                    26' 4"
                                                     25'




                        F2 (B)
                                                    39'
                                                    37'




               87' 9"                      28' 7"
                                  18' 7"




     DESCRIPTION                                                              QTY       RESET     REMOVE        REPLACE       TAX         O&P          TOTAL

     2. R&R Tarp - all-purpose poly - per                           8,071.66 SF                          0.10       1.38    135.60      2,537.16    14,618.82
     sq ft (labor and material)
     To prevent from further damage during repairs
     3. R&R Metal roofing - Premium                                 8,071.66 SF                          0.56      13.92   1,423.84   24,843.30    143,144.78
     grade
     4. R&R Ridge cap - metal roofing                                   135.00 LF                        5.20       7.70     21.07       370.15        2,132.72
     5. R&R Sheathing - plywood - 5/8"                              8,071.66 SF                          0.63       3.19    497.21      6,579.51    37,910.47
     CDX
     6. R&R Flashing - pipe jack - lead                                   3.00 EA                        7.85      89.53       8.03       63.04         363.21
     7. R&R Roof vent - turbine type                                      2.00 EA                       10.01     147.38       9.14       68.02         391.94
     8. R&R Fascia - metal - 10"                                        438.65 LF                        0.37       4.41     71.24       455.28        2,623.27
     9. R&R Gutter / downspout -                                        478.65 LF                        0.56       7.85    188.64       884.94        5,099.02
     aluminum - 6"
     10. R&R Drip edge                                                  438.65 LF                        0.37       3.39     25.18       351.64        2,026.14

     Totals: Roof1                                                                                                         2,379.95   36,153.04    208,310.37




    FIRST_BAPTIST_NEW                                                                                                             12/1/2020              Page: 2
3
                     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 11 of 83

                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788



                                           Conference Room                                               LxWxH 14' 6" x 12' 11" x 8'
                                                        438.67   SF Walls                           187.29   SF Ceiling
                                                        625.96   SF Walls & Ceiling                 187.29   SF Floor
                                                         20.81   SY Flooring                         54.83   LF Floor Perimeter
                                                        116.00   SF Long Wall                       103.33   SF Short Wall
                                                         54.83   LF Ceil. Perimeter

     DESCRIPTION                                      QTY         RESET     REMOVE       REPLACE       TAX           O&P          TOTAL

     11. Contents - move out then reset -         1.00 EA                         0.00     144.16      0.00          30.28         174.44
     Extra large room
     12. Cold air return cover - Detach &         1.00 EA                         0.00      16.92      0.00              3.55       20.47
     reset
     13. Heat/AC register - Mechanically          2.00 EA                        0.00       12.39      0.00              5.21       29.99
     attached - Detach & reset
     14. R&R Fluorescent light fixture            2.00 EA                       15.53       95.18      7.32          48.05         276.79
     15. Outlet or switch - Detach & reset        3.00 EA                        0.00       15.90      0.00          10.02          57.72
     16. Detach & Reset Sprinkler head            2.00 EA           13.34        0.00        0.00      0.00              5.61       32.29
     with escutcheon
     17. Interior door - Detach & reset           1.00 EA                         0.00      90.71      0.06          19.07         109.84
     18. Detach & Reset Door opening              1.00 EA          139.63        0.00        0.00      0.03          29.32         168.98
     (jamb & casing) - 32"to36"wide - paint
     grade
     19. R&R Cove base molding - rubber          54.83 LF                         0.34       1.93      4.49          27.07         156.02
     or vinyl, 4" high
     20. Floor protection - cloth - skid        187.29 SF                        1.08        0.00      6.82          43.91         253.00
     resistant, breathable
     21. R&R Suspended ceiling system -         187.29 SF                         0.42       5.58     47.07         245.88        1,416.69
     Premium grade - 2' x 4'
     22. R&R Blown-in insulation - 14"           93.65 SF                         1.19       1.19      5.18          47.89         275.95
     depth - R38
     23. R&R 1/2" drywall - hung, taped,        219.33 SF                         0.47       2.35      7.22         131.40         757.14
     floated, ready for paint
     24. R&R Batt insulation - 6" - R19 -       219.33 SF                         0.32       0.94      8.90          59.91         345.17
     unfaced batt
     25. Texture drywall - smooth / skim        438.67 SF                         0.00       1.37      3.68         126.99         731.65
     coat
     26. Mask and prep for paint - plastic,      90.83 LF                        0.00        1.24      1.65          24.00         138.28
     paper, tape (per LF)
     27. Texture drywall - heavy hand           438.67 SF                         0.00       1.01      5.22          94.14         542.42
     texture
     28. Seal the walls w/anti-microbial        438.67 SF                        0.00        1.30     24.57         124.92         719.76
     coating - one coat
     29. Paint the walls - two coats            438.67 SF                        0.00        0.89      7.68          83.61         481.71
     30. Paint door slab only - 2 coats (per      2.00 EA                        0.00       34.00      1.14          14.52          83.66
     side)
    FIRST_BAPTIST_NEW                                                                                        12/1/2020              Page: 3
4
                    Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 12 of 83

                       United Damage Adjusters
                       3389 Sheridan St. Suite 251
                       Hollywood, Fl. 33021
                       Phone (954)505-3251
                       Fax (954) 239-7788

                                                          CONTINUED - Conference Room

     DESCRIPTION                                       QTY         RESET     REMOVE       REPLACE     TAX            O&P          TOTAL

     31. Paint door/window trim & jamb - 2          2.00 EA                       0.00       28.06     0.67          11.92          68.71
     coats (per side)
     32. Clean floor, strip & wax               187.29 SF                          0.00       0.73     1.31          28.98         167.01

     Totals: Conference Room                                                                         133.01        1,216.25       7,007.69




                                          Hallway                                                        LxWxH 15' 11" x 4' 11" x 8'
                                                         333.33   SF Walls                           78.26   SF Ceiling
                                                         411.59   SF Walls & Ceiling                 78.26   SF Floor
                                                           8.70   SY Flooring                        41.67   LF Floor Perimeter
                                                         127.33   SF Long Wall                       39.33   SF Short Wall
                                                          41.67   LF Ceil. Perimeter


                                          Subroom 1: Offset                                                   LxWxH 10' 9" x 4' 5" x 8'
                                                         242.67   SF Walls                           47.48   SF Ceiling
                                                         290.15   SF Walls & Ceiling                 47.48   SF Floor
                                                           5.28   SY Flooring                        30.33   LF Floor Perimeter
                                                          86.00   SF Long Wall                       35.33   SF Short Wall
                                                          30.33   LF Ceil. Perimeter

     DESCRIPTION                                       QTY         RESET     REMOVE       REPLACE     TAX            O&P          TOTAL

     33. Contents - move out then reset -           1.00 EA                        0.00     144.16     0.00          30.28         174.44
     Extra large room
     34. Remove CCTV camera & brackets              1.00 EA                      83.60        0.00     0.00          17.56         101.16
     35. Thermostat - Detach & reset                1.00 EA                        0.00      41.43     0.00              8.70       50.13
     36. Smoke detector - Detach & reset            1.00 EA                       0.00       42.93     0.00              9.01       51.94
     37. Outlet or switch - Detach & reset          2.00 EA                       0.00       15.90     0.00              6.68       38.48
     38. R&R Fluorescent light fixture              2.00 EA                      15.53       95.18     7.32          48.05         276.79
     39. Detach & Reset Sprinkler head              2.00 EA          13.34        0.00        0.00     0.00              5.61       32.29
     with escutcheon
     40. Interior door - Detach & reset             3.00 EA                        0.00      90.71     0.17          57.18         329.48
     41. Detach & Reset Door opening                3.00 EA         139.63        0.00        0.00     0.10          87.99         506.98
     (jamb & casing) - 32"to36"wide - paint
     grade
     42. Baseboard - 4 1/4" stain grade          72.00 LF                          0.00       4.88    12.45          76.41         440.22
     43. R&R Base shoe - stain grade             72.00 LF                          0.19       1.63     3.28          28.22         162.54


    FIRST_BAPTIST_NEW                                                                                        12/1/2020              Page: 4
5
                     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 13 of 83

                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788

                                                            CONTINUED - Hallway

     DESCRIPTION                                      QTY     RESET   REMOVE      REPLACE     TAX         O&P      TOTAL

     44. R&R Tile floor covering -             125.74 SF                   2.79      14.26    87.23      468.54    2,699.63
     Premium grade
     45. Additional labor to remove tile       125.74 SF                   1.91       0.00     0.00       50.44     290.60
     from concrete slab
     46. R&R Mortar bed for tile floors        125.74 SF                   1.50       3.84    16.99      144.57     833.01
     47. Floor protection - cloth - skid       125.74 SF                   1.08       0.00     4.58       29.48     169.86
     resistant, breathable
     48. R&R Suspended ceiling system -        125.74 SF                   0.42       5.58    31.60      165.07     951.11
     Premium grade - 2' x 4'
     49. R&R Blown-in insulation - 14"          62.87 SF                   1.19       1.19     3.48       32.15     185.27
     depth - R38
     50. R&R 1/2" drywall - hung, taped,       288.00 SF                   0.47       2.35     9.48      172.55     994.19
     floated, ready for paint
     51. R&R Batt insulation - 6" - R19 -      288.00 SF                   0.32       0.94    11.69       78.67     453.24
     unfaced batt
     52. Texture drywall - smooth / skim       576.00 SF                   0.00       1.37     4.84      166.72     960.68
     coat
     53. Mask and prep for paint - plastic,    198.00 LF                   0.00       1.24     3.60       52.32     301.44
     paper, tape (per LF)
     54. Texture drywall - heavy hand          576.00 SF                   0.00       1.01     6.85      123.61     712.22
     texture
     55. Seal the walls w/anti-microbial       576.00 SF                   0.00       1.30    32.26      164.03     945.09
     coating - one coat
     56. Paint the walls - two coats           576.00 SF                   0.00       0.89    10.08      109.77     632.49
     57. Paint door slab only - 2 coats (per     6.00 EA                   0.00      34.00     3.42       43.56     250.98
     side)
     58. Paint door/window trim & jamb - 2       6.00 EA                   0.00      28.06     2.01       35.78     206.15
     coats (per side)
     59. Seal & paint baseboard, oversized -    72.00 LF                   0.00       1.41     0.81       21.49     123.82
     two coats
     60. Seal & paint base shoe or quarter      72.00 LF                   0.00       0.72     0.55       11.00      63.39
     round
     61. Clean floor, strip & wax              125.74 SF                   0.00       0.73     0.88       19.47     112.14

     Totals: Hallway                                                                         253.67    2,264.91   13,049.76




    FIRST_BAPTIST_NEW                                                                             12/1/2020          Page: 5
6
                     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 14 of 83

                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788



                                           Entry/Foyer                                                   LxWxH 39' 2" x 17' 2" x 13' 8"
                                                         1,539.78   SF Walls                           672.36   SF Ceiling
                                                         2,212.14   SF Walls & Ceiling                 672.36   SF Floor
                                                            74.71   SY Flooring                        112.67   LF Floor Perimeter
                                                           535.28   SF Long Wall                       234.61   SF Short Wall
                                                           112.67   LF Ceil. Perimeter

     DESCRIPTION                                         QTY         RESET     REMOVE       REPLACE       TAX           O&P          TOTAL

     62. Contents - move out then reset -          1.00 EA                           0.00     144.16      0.00          30.28         174.44
     Extra large room
     63. R&R Security system - key pad             1.00 EA                           3.15     184.35      6.65          40.79         234.94
     64. Outlet or switch - Detach & reset         4.00 EA                          0.00       15.90      0.00          13.36          76.96
     65. Thermostat - Detach & reset               1.00 EA                           0.00      41.43      0.00              8.70       50.13
     66. R&R Fire alarm - Manual pull              1.00 EA                         20.90      178.65      7.13          43.40         250.08
     station
     67. Remove Drinking fountain with             2.00 EA                         90.37        0.00      0.00          37.95         218.69
     cooler
     68. Smoke detector - Detach & reset           1.00 EA                          0.00       42.93      0.00              9.01       51.94
     69. Interior door - Detach & reset            5.00 EA                           0.00      90.71      0.29          95.31         549.15
     70. Detach & Reset Door opening               5.00 EA            139.63        0.00        0.00      0.17         146.66         844.98
     (jamb & casing) - 32"to36"wide - paint
     grade
     71. Baseboard - 4 1/4" stain grade          112.67 LF                           0.00       4.88     19.48         119.55         688.86
     72. R&R Base shoe - stain grade             112.67 LF                           0.19       1.63      5.13          44.14         254.33
     73. R&R Tile floor covering -               672.36 SF                           2.79      14.26    466.42       2,505.34      14,435.49
     Premium grade
     74. Additional labor to remove tile         672.36 SF                          1.91        0.00      0.00         269.68        1,553.89
     from concrete slab
     75. R&R Mortar bed for tile floors          672.36 SF                           1.50       3.84     90.84         773.06        4,454.30
     76. Floor protection - cloth - skid         672.36 SF                          1.08        0.00     24.47         157.64         908.26
     resistant, breathable
     77. Texture drywall - smooth / skim       1,539.78 SF                           0.00       1.37     12.93         445.71        2,568.14
     coat
     78. Mask and prep for paint - plastic,      308.67 LF                          0.00        1.24      5.62          81.56         469.93
     paper, tape (per LF)
     79. Texture drywall - heavy hand          1,539.78 SF                           0.00       1.01     18.32         330.44        1,903.94
     texture
     80. Seal the walls w/anti-microbial       1,539.78 SF                          0.00        1.30     86.23         438.47        2,526.41
     coating - one coat
     81. Paint the walls - two coats           1,539.78 SF                          0.00        0.89     26.95         293.45        1,690.80
     82. Paint door slab only - 2 coats (per      10.00 EA                          0.00       34.00      5.71          72.60         418.31
     side)


    FIRST_BAPTIST_NEW                                                                                           12/1/2020              Page: 6
7
                     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 15 of 83

                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788

                                                               CONTINUED - Entry/Foyer

     DESCRIPTION                                         QTY        RESET     REMOVE       REPLACE      TAX             O&P         TOTAL

     83. Paint door/window trim & jamb - 2        10.00 EA                         0.00       28.06      3.35           59.64        343.59
     coats (per side)
     84. Seal & paint baseboard, oversized -     112.67 LF                         0.00        1.41      1.26           33.64        193.76
     two coats
     85. Seal & paint base shoe or quarter       112.67 LF                         0.00        0.72      0.87           17.22         99.21
     round
     86. Clean floor, strip & wax                672.36 SF                          0.00       0.73      4.71          104.06        599.59

     Totals: Entry/Foyer                                                                               786.53        6,171.66     35,560.12




                                           Boiler Room                                                         LxWxH 12' 2" x 5' 11" x 8'
                                                          289.33   SF Walls                            71.99   SF Ceiling
                                                          361.32   SF Walls & Ceiling                  71.99   SF Floor
                                                            8.00   SY Flooring                         36.17   LF Floor Perimeter
                                                           97.33   SF Long Wall                        47.33   SF Short Wall
                                                           36.17   LF Ceil. Perimeter

     DESCRIPTION                                         QTY        RESET     REMOVE       REPLACE      TAX             O&P         TOTAL

     87. Contents - move out then reset -          1.00 EA                          0.00     144.16      0.00           30.28        174.44
     Extra large room
     88. Boiler unit - Detach & reset              1.00 EA                          0.00    1,482.80     0.00          311.39       1,794.19
     89. Heat/AC register - Mechanically           1.00 EA                         0.00       12.39      0.00              2.60       14.99
     attached - Detach & reset
     90. Smoke detector - Detach & reset           1.00 EA                         0.00       42.93      0.00              9.01       51.94
     91. Outlet or switch - Detach & reset         2.00 EA                         0.00       15.90      0.00              6.68       38.48
     92. R&R Fluorescent light fixture             1.00 EA                        15.53       95.18      3.66           24.02        138.39
     93. Detach & Reset Sprinkler head             2.00 EA            13.34        0.00        0.00      0.00              5.61       32.29
     with escutcheon
     94. Interior door - Detach & reset            3.00 EA                          0.00      90.71      0.17           57.18        329.48
     95. Detach & Reset Door opening               3.00 EA           139.63        0.00        0.00      0.10           87.99        506.98
     (jamb & casing) - 32"to36"wide - paint
     grade
     96. Baseboard - 4 1/4" stain grade           36.17 LF                          0.00       4.88      6.25           38.39        221.15
     97. R&R Base shoe - stain grade              36.17 LF                          0.19        1.63     1.65           14.19         81.67
     98. Floor protection - cloth - skid          71.99 SF                         1.08        0.00      2.62           16.88         97.25
     resistant, breathable
     99. R&R Suspended ceiling system -           71.99 SF                          0.42       5.58     18.09           94.51        544.54
     Premium grade - 2' x 4'
     100. R&R Blown-in insulation - 14"           35.99 SF                          1.19        1.19     1.99           18.40        106.05
     depth - R38
    FIRST_BAPTIST_NEW                                                                                          12/1/2020              Page: 7
8
                     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 16 of 83

                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788

                                                            CONTINUED - Boiler Room

     DESCRIPTION                                      QTY         RESET     REMOVE       REPLACE        TAX            O&P          TOTAL

     101. R&R 1/2" drywall - hung, taped,       144.67 SF                         0.47       2.35        4.76          86.68         499.40
     floated, ready for paint
     102. R&R Batt insulation - 6" - R19 -      144.67 SF                         0.32       0.94        5.87          39.52         227.67
     unfaced batt
     103. Texture drywall - smooth / skim       289.33 SF                         0.00       1.37        2.43          83.75         482.56
     coat
     104. Mask and prep for paint - plastic,    104.17 LF                        0.00        1.24        1.90          27.53         158.60
     paper, tape (per LF)
     105. Texture drywall - heavy hand          289.33 SF                         0.00       1.01        3.44          62.08         357.74
     texture
     106. Seal the walls w/anti-microbial       289.33 SF                        0.00        1.30       16.20          82.38         474.71
     coating - one coat
     107. Paint the walls - two coats           289.33 SF                        0.00        0.89        5.06          55.15         317.71
     108. Paint door slab only - 2 coats (per     6.00 EA                        0.00       34.00        3.42          43.56         250.98
     side)
     109. Paint door/window trim & jamb -         6.00 EA                        0.00       28.06        2.01          35.78         206.15
     2 coats (per side)
     110. Clean floor, strip & wax               71.99 SF                         0.00       0.73        0.50          11.15          64.20

     Totals: Boiler Room                                                                                80.12       1,244.71        7,171.56




                                         Main Sanctuary                                                 LxWxH 49' 5" x 47' 9" x 13' 8"
                                                      2,655.89   SF Walls                           2,359.65   SF Ceiling
                                                      5,015.53   SF Walls & Ceiling                 2,359.65   SF Floor
                                                        262.18   SY Flooring                          194.33   LF Floor Perimeter
                                                        675.36   SF Long Wall                         652.58   SF Short Wall
                                                        194.33   LF Ceil. Perimeter


                                         Subroom 1: Offset 1                                            LxWxH 29' 8" x 14' 3" x 13' 8"
                                                      1,200.39   SF Walls                            422.75    SF Ceiling
                                                      1,623.14   SF Walls & Ceiling                  422.75    SF Floor
                                                         46.97   SY Flooring                          87.83    LF Floor Perimeter
                                                        405.44   SF Long Wall                        194.75    SF Short Wall
                                                         87.83   LF Ceil. Perimeter




    FIRST_BAPTIST_NEW                                                                                          12/1/2020              Page: 8
9
                     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 17 of 83

                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788

                                                              CONTINUED - Main Sanctuary


                                            Subroom 2: Offset 2                                            LxWxH 16' 2" x 14' x 13' 8"
                                                          824.56   SF Walls                           226.33   SF Ceiling
                                                        1,050.89   SF Walls & Ceiling                 226.33   SF Floor
                                                           25.15   SY Flooring                         60.33   LF Floor Perimeter
                                                          220.94   SF Long Wall                       191.33   SF Short Wall
                                                           60.33   LF Ceil. Perimeter

     DESCRIPTION                                        QTY         RESET     REMOVE       REPLACE       TAX           O&P          TOTAL

     111. Contents - move out then reset -          1.00 EA                         0.00     144.16       0.00         30.28         174.44
     Extra large room
     112. Remove CCTV camera &                      2.00 EA                       83.60        0.00       0.00         35.11         202.31
     brackets
     113. Window blind - horizontal or              7.00 EA                         0.00      32.93       0.00         48.41         278.92
     vertical - Detach & reset
     114. TV Brackets - Wall or ceiling             2.00 EA                         0.00     107.45       0.00         45.13         260.03
     mounted - Detach & reset
     115. Heat/AC register - Mechanically          22.00 EA                        0.00       12.39      0.00          57.24         329.82
     attached - Detach & reset
     116. Thermostat - Detach & reset               2.00 EA                         0.00      41.43       0.00         17.41         100.27
     117. Smoke detector - Detach & reset           4.00 EA                        0.00       42.93      0.00          36.06         207.78
     118. R&R Emergency lighting -                  5.00 EA                       13.94      293.17     82.44         339.78        1,957.77
     battery - Commercial
     119. Outlet or switch - Detach & reset        18.00 EA                        0.00       15.90      0.00          60.10         346.30
     120. R&R Fluorescent light fixture            20.00 EA                       15.53       95.18     73.15         480.36        2,767.71
     121. Detach & Reset Sprinkler head            22.00 EA           13.34        0.00        0.00      0.00          61.63         355.11
     with escutcheon
     122. R&R Pews/benches - hardwood             435.50 LF                         2.76      79.45   2,175.11      7,975.29    45,952.86
     123. Interior door - Detach & reset            2.00 EA                         0.00      90.71       0.12         38.12         219.66
     124. Detach & Reset Door opening               2.00 EA          139.63        0.00        0.00      0.07          58.67         338.00
     (jamb & casing) - 32"to36"wide - paint
     grade
     125. Baseboard - 4 1/4" stain grade          342.50 LF                         0.00       4.88     59.22         363.42        2,094.04
     126. Remove Carpet - Premium grade         3,008.73 SF                         0.31       0.00       0.00        195.87        1,128.58
     127. Carpet - Premium grade                3,460.04 SF                         0.00       6.84   1,475.01      5,279.75    30,421.43
     15 % waste added for Carpet - Premium grade.
     128. Carpet pad - Premium grade            3,008.73 SF                         0.00       1.09    206.40         732.04        4,217.96
     129. Floor protection - cloth - skid       3,008.73 SF                        1.08        0.00    109.52         705.38        4,064.33
     resistant, breathable
     130. R&R Suspended ceiling system -        3,008.73 SF                         0.42       5.58    756.09       3,949.78    22,758.25
     Premium grade - 2' x 4'

    FIRST_BAPTIST_NEW                                                                                          12/1/2020              Page: 9
10
                      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 18 of 83

                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788

                                                                 CONTINUED - Main Sanctuary

      DESCRIPTION                                          QTY         RESET     REMOVE       REPLACE       TAX            O&P         TOTAL

      131. R&R Blown-in insulation - 14"           1,504.36 SF                         1.19       1.19     83.19          769.35       4,432.92
      depth - R38
      132. R&R 1/2" drywall - hung, taped,         2,340.42 SF                         0.47       2.35     77.00        1,402.17       8,079.16
      floated, ready for paint
      133. R&R Batt insulation - 6" - R19 -        2,340.42 SF                         0.32       0.94     95.02          639.22       3,683.16
      unfaced batt
      134. Texture drywall - smooth / skim         4,680.83 SF                         0.00       1.37     39.32        1,354.93       7,806.99
      coat
      135. Mask and prep for paint - plastic,       538.50 LF                         0.00        1.24      9.80          142.28        819.82
      paper, tape (per LF)
      136. Texture drywall - heavy hand            4,680.83 SF                         0.00       1.01     55.70        1,004.50       5,787.84
      texture
      137. Seal the walls w/anti-microbial         4,680.83 SF                        0.00        1.30    262.13        1,332.91       7,680.12
      coating - one coat
      138. Paint the walls - two coats             4,680.83 SF                        0.00        0.89     81.91          892.04       5,139.89
      139. Paint door slab only - 2 coats (per        4.00 EA                         0.00       34.00      2.28           29.04        167.32
      side)
      140. Paint door/window trim & jamb -            4.00 EA                         0.00       28.06      1.34           23.85        137.43
      2 coats (per side)
      141. Seal & paint baseboard, oversized        342.50 LF                         0.00        1.41       3.84         102.21        588.98
      - two coats
      142. Clean floor, strip & wax                3,008.73 SF                         0.00       0.73     21.06          465.67       2,683.10

      Totals: Main Sanctuary                                                                             5,669.72      28,668.00     165,182.30




                                           Back Right Office                                                      LxWxH 12' 5" x 11' 5" x 8'
                                                             381.33   SF Walls                           141.76   SF Ceiling
                                                             523.09   SF Walls & Ceiling                 141.76   SF Floor
                                                              15.75   SY Flooring                         47.67   LF Floor Perimeter
                                                              99.33   SF Long Wall                        91.33   SF Short Wall
                                                              47.67   LF Ceil. Perimeter

      DESCRIPTION                                          QTY         RESET     REMOVE       REPLACE       TAX            O&P         TOTAL

      143. Contents - move out then reset -           1.00 EA                          0.00     144.16       0.00          30.28        174.44
      Extra large room
      144. Remove CCTV camera &                       1.00 EA                        83.60        0.00       0.00          17.56        101.16
      brackets
      145. Fluorescent light fixture - 6' & 8' -      1.00 EA                         0.00       85.96      0.00           18.06        104.02
      Detach & reset
      146. Heat/AC register - Mechanically            1.00 EA                         0.00       12.39       0.00             2.60        14.99
      attached - Detach & reset


     FIRST_BAPTIST_NEW                                                                                            12/1/2020             Page: 10
11
                      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 19 of 83

                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788

                                                         CONTINUED - Back Right Office

      DESCRIPTION                                      QTY      RESET     REMOVE    REPLACE       TAX         O&P        TOTAL

      147. Cold air return cover - Detach &        1.00 EA                   0.00        16.92     0.00           3.55     20.47
      reset
      148. Outlet or switch - Detach & reset       4.00 EA                   0.00        15.90     0.00       13.36        76.96
      149. Interior door - Detach & reset          3.00 EA                   0.00        90.71     0.17       57.18       329.48
      150. Detach & Reset Door opening             3.00 EA       139.63      0.00         0.00     0.10       87.99       506.98
      (jamb & casing) - 32"to36"wide - paint
      grade
      151. Baseboard - 4 1/4" stain grade         47.67 LF                   0.00         4.88     8.24       50.58       291.45
      152. Remove Carpet - Premium grade         141.76 SF                   0.31         0.00     0.00           9.24     53.19
      153. Carpet - Premium grade                163.02 SF                   0.00         6.84    69.50      248.77      1,433.33
      15 % waste added for Carpet - Premium grade.
      154. Carpet pad - Premium grade            141.76 SF                   0.00         1.09     9.72       34.49       198.73
      155. Floor protection - cloth - skid       141.76 SF                   1.08         0.00     5.16       33.24       191.50
      resistant, breathable
      156. R&R Suspended ceiling system -        141.76 SF                   0.42         5.58    35.62      186.09      1,072.27
      Premium grade - 2' x 4'
      157. R&R Blown-in insulation - 14"          70.88 SF                   1.19         1.19     3.92       36.26       208.88
      depth - R38
      158. R&R 1/2" drywall - hung, taped,       190.67 SF                   0.47         2.35     6.27      114.24       658.19
      floated, ready for paint
      159. R&R Batt insulation - 6" - R19 -      190.67 SF                   0.32         0.94     7.74       52.07       300.05
      unfaced batt
      160. Texture drywall - smooth / skim       381.33 SF                   0.00         1.37     3.20      110.38       636.00
      coat
      161. Mask and prep for paint - plastic,    103.67 LF                   0.00         1.24     1.89       27.40       157.84
      paper, tape (per LF)
      162. Texture drywall - heavy hand          381.33 SF                   0.00         1.01     4.54       81.83       471.51
      texture
      163. Seal the walls w/anti-microbial       381.33 SF                   0.00         1.30    21.35      108.59       625.67
      coating - one coat
      164. Paint the walls - two coats           381.33 SF                   0.00         0.89     6.67       72.67       418.72
      165. Paint door slab only - 2 coats (per     6.00 EA                   0.00        34.00     3.42       43.56       250.98
      side)
      166. Paint door/window trim & jamb -         6.00 EA                   0.00        28.06     2.01       35.78       206.15
      2 coats (per side)
      167. Seal & paint baseboard, oversized      47.67 LF                   0.00         1.41     0.53       14.22        81.96
      - two coats
      168. Clean floor, strip & wax              141.76 SF                   0.00         0.73     0.99       21.94       126.41

      Totals: Back Right Office                                                                  191.04    1,511.93      8,711.33




     FIRST_BAPTIST_NEW                                                                                12/1/2020           Page: 11
12
                      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 20 of 83

                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788



                                             Back right Office Entry                                            LxWxH 11' 5" x 10' 4" x 8'
                                                           348.00   SF Walls                           117.97   SF Ceiling
                                                           465.97   SF Walls & Ceiling                 117.97   SF Floor
                                                            13.11   SY Flooring                         43.50   LF Floor Perimeter
                                                            91.33   SF Long Wall                        82.67   SF Short Wall
                                                            43.50   LF Ceil. Perimeter

      DESCRIPTION                                        QTY           RESET    REMOVE      REPLACE       TAX            O&P         TOTAL

      169. Contents - move out then reset -          1.00 EA                         0.00     144.16      0.00           30.28        174.44
      Extra large room
      170. Cold air return cover - Detach &          1.00 EA                         0.00      16.92      0.00              3.55       20.47
      reset
      171. Outlet or switch - Detach & reset         4.00 EA                        0.00       15.90      0.00           13.36         76.96
      172. R&R Fire alarm - Manual pull              1.00 EA                       20.90      178.65      7.13           43.40        250.08
      station
      173. Interior door - Detach & reset            1.00 EA                         0.00      90.71      0.06           19.07        109.84
      174. Detach & Reset Door opening               1.00 EA           139.63       0.00        0.00      0.03           29.32        168.98
      (jamb & casing) - 32"to36"wide - paint
      grade
      175. Baseboard - 4 1/4" stain grade           43.50 LF                         0.00       4.88      7.52           46.16        265.96
      176. Remove Carpet - Premium grade           117.97 SF                         0.31       0.00      0.00              7.68       44.25
      177. Carpet - Premium grade                  135.67 SF                         0.00       6.84     57.84          207.02       1,192.84
      15 % waste added for Carpet - Premium grade.
      178. Carpet pad - Premium grade              117.97 SF                         0.00       1.09      8.09           28.71        165.39
      179. Floor protection - cloth - skid         117.97 SF                        1.08        0.00      4.29           27.66        159.36
      resistant, breathable
      180. Texture drywall - smooth / skim         348.00 SF                         0.00       1.37      2.92          100.73        580.41
      coat
      181. Mask and prep for paint - plastic,       69.50 LF                        0.00        1.24      1.26           18.37        105.81
      paper, tape (per LF)
      182. Texture drywall - heavy hand            348.00 SF                         0.00       1.01      4.14           74.68        430.30
      texture
      183. Seal the walls w/anti-microbial         348.00 SF                        0.00        1.30     19.49           99.09        570.98
      coating - one coat
      184. Paint the walls - two coats             348.00 SF                        0.00        0.89      6.09           66.32        382.13
      185. Paint door slab only - 2 coats (per       2.00 EA                        0.00       34.00      1.14           14.52         83.66
      side)
      186. Paint door/window trim & jamb -           2.00 EA                        0.00       28.06      0.67           11.92         68.71
      2 coats (per side)
      187. Seal & paint baseboard, oversized        43.50 LF                        0.00        1.41      0.49           12.98         74.81
      - two coats
      188. Clean floor, strip & wax                117.97 SF                         0.00       0.73      0.83           18.25        105.20


     FIRST_BAPTIST_NEW                                                                                          12/1/2020             Page: 12
13
                     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 21 of 83

                        United Damage Adjusters
                        3389 Sheridan St. Suite 251
                        Hollywood, Fl. 33021
                        Phone (954)505-3251
                        Fax (954) 239-7788

                                                          CONTINUED - Back right Office Entry

      DESCRIPTION                                         QTY         RESET     REMOVE       REPLACE      TAX            O&P          TOTAL
      Totals: Back right Office Entry                                                                    121.99         873.07        5,030.58




                                            Stairway                                                         LxWxH 24' 10" x 3' 11" x 8'
                                                            460.00   SF Walls                            97.26   SF Ceiling
                                                            557.26   SF Walls & Ceiling                  97.26   SF Floor
                                                             10.81   SY Flooring                         57.50   LF Floor Perimeter
                                                            198.67   SF Long Wall                        31.33   SF Short Wall
                                                             57.50   LF Ceil. Perimeter


                                            Subroom 1: Offset 1                                              LxWxH 13' 11" x 3' 11" x 8'
                                                            285.33   SF Walls                            54.51   SF Ceiling
                                                            339.84   SF Walls & Ceiling                  54.51   SF Floor
                                                              6.06   SY Flooring                         35.67   LF Floor Perimeter
                                                            111.33   SF Long Wall                        31.33   SF Short Wall
                                                             35.67   LF Ceil. Perimeter


                                            Subroom 2: Offset 2                                                    LxWxH 14' x 3' 11" x 8'
                                                            286.67   SF Walls                            54.83   SF Ceiling
                                                            341.50   SF Walls & Ceiling                  54.83   SF Floor
                                                              6.09   SY Flooring                         35.83   LF Floor Perimeter
                                                            112.00   SF Long Wall                        31.33   SF Short Wall
                                                             35.83   LF Ceil. Perimeter

      DESCRIPTION                                         QTY         RESET     REMOVE       REPLACE      TAX            O&P          TOTAL

      189. Contents - move out then reset -            1.00 EA                        0.00     144.16      0.00          30.28         174.44
      Extra large room
      190. Cold air return cover - Detach &            1.00 EA                        0.00      16.92      0.00              3.55       20.47
      reset
      191. Outlet or switch - Detach & reset           4.00 EA                       0.00       15.90      0.00          13.36          76.96
      192. R&R Fire alarm - Manual pull                1.00 EA                      20.90      178.65      7.13          43.40         250.08
      station
      193. R&R Baptistry - pre-fabricated -            1.00 EA                     668.76     6,115.54   194.54       1,465.55        8,444.39
      fiberglass - double entry
      194. Interior door - Detach & reset              5.00 EA                        0.00      90.71      0.29          95.31         549.15
      195. Detach & Reset Door opening                 5.00 EA         139.63        0.00        0.00      0.17         146.66         844.98
      (jamb & casing) - 32"to36"wide - paint
      grade

     FIRST_BAPTIST_NEW                                                                                           12/1/2020             Page: 13
14
                      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 22 of 83

                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788

                                                                 CONTINUED - Stairway

      DESCRIPTION                                          QTY        RESET     REMOVE       REPLACE     TAX            O&P          TOTAL

      196. Baseboard - 4 1/4" stain grade          129.00 LF                          0.00       4.88    22.30         136.88         788.70
      197. Remove Carpet - Premium grade           206.60 SF                          0.31       0.00     0.00          13.46          77.51
      198. Carpet - Premium grade                  237.59 SF                          0.00       6.84   101.28         362.54        2,088.94
      15 % waste added for Carpet - Premium grade.
      199. Carpet pad - Premium grade              206.60 SF                          0.00       1.09    14.17          50.27         289.63
      200. Floor protection - cloth - skid         206.60 SF                         1.08        0.00     7.52          48.43         279.08
      resistant, breathable
      201. Texture drywall - smooth / skim        1,032.00 SF                         0.00       1.37     8.67         298.72        1,721.23
      coat
      202. Mask and prep for paint - plastic,      339.00 LF                         0.00        1.24     6.17          89.58         516.11
      paper, tape (per LF)
      203. Texture drywall - heavy hand           1,032.00 SF                         0.00       1.01    12.28         221.47        1,276.07
      texture
      204. Seal the walls w/anti-microbial        1,032.00 SF                        0.00        1.30    57.79         293.88        1,693.27
      coating - one coat
      205. Paint the walls - two coats            1,032.00 SF                        0.00        0.89    18.06         196.68        1,133.22
      206. Paint door slab only - 2 coats (per      10.00 EA                         0.00       34.00     5.71          72.60         418.31
      side)
      207. Paint door/window trim & jamb -          10.00 EA                         0.00       28.06     3.35          59.64         343.59
      2 coats (per side)
      208. Seal & paint baseboard, oversized       129.00 LF                         0.00        1.41     1.44          38.50         221.83
      - two coats
      209. Clean floor, strip & wax                206.60 SF                          0.00       0.73     1.45          31.98         184.25

      Totals: Stairway                                                                                  462.32       3,712.74    21,392.21




                                             Back Closet                                                    LxWxH 18' 11" x 4' 11" x 8'
                                                            381.33   SF Walls                           93.01   SF Ceiling
                                                            474.34   SF Walls & Ceiling                 93.01   SF Floor
                                                             10.33   SY Flooring                        47.67   LF Floor Perimeter
                                                            151.33   SF Long Wall                       39.33   SF Short Wall
                                                             47.67   LF Ceil. Perimeter

      DESCRIPTION                                          QTY        RESET     REMOVE       REPLACE     TAX            O&P          TOTAL

      210. Contents - move out then reset -          1.00 EA                          0.00     144.16     0.00          30.28         174.44
      Extra large room
      211. Shelving - wire (vinyl coated) -         19.00 LF                         0.00       10.69     0.00          42.65         245.76
      Detach & reset
      212. Outlet or switch - Detach & reset         3.00 EA                         0.00       15.90     0.00          10.02          57.72


     FIRST_BAPTIST_NEW                                                                                          12/1/2020             Page: 14
15
                      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 23 of 83

                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788

                                                                CONTINUED - Back Closet

      DESCRIPTION                                        QTY         RESET     REMOVE       REPLACE       TAX           O&P          TOTAL

      213. R&R Fire alarm - Manual pull              1.00 EA                       20.90      178.65      7.13          43.40         250.08
      station
      214. Baseboard - 4 1/4" stain grade           47.67 LF                         0.00       4.88      8.24          50.58         291.45
      215. Remove Carpet - Premium grade            93.01 SF                         0.31       0.00      0.00              6.05       34.88
      216. Carpet - Premium grade                  106.96 SF                         0.00       6.84     45.60         163.22         940.43
      15 % waste added for Carpet - Premium grade.
      217. Carpet pad - Premium grade               93.01 SF                         0.00       1.09      6.38          22.63         130.39
      218. Floor protection - cloth - skid          93.01 SF                        1.08        0.00      3.39          21.81         125.65
      resistant, breathable
      219. Texture drywall - smooth / skim         381.33 SF                         0.00       1.37      3.20         110.38         636.00
      coat
      220. Mask and prep for paint - plastic,       99.67 LF                        0.00        1.24      1.81          26.34         151.74
      paper, tape (per LF)
      221. Texture drywall - heavy hand            381.33 SF                         0.00       1.01      4.54          81.83         471.51
      texture
      222. Seal the walls w/anti-microbial         381.33 SF                        0.00        1.30     21.35         108.59         625.67
      coating - one coat
      223. Paint the walls - two coats             381.33 SF                        0.00        0.89      6.67          72.67         418.72
      224. Seal & paint baseboard, oversized        47.67 LF                        0.00        1.41      0.53          14.22          81.96
      - two coats
      225. Clean floor, strip & wax                 93.01 SF                         0.00       0.73      0.65          14.40          82.95

      Totals: Back Closet                                                                               109.49         819.07        4,719.35




                                             Back Left Office                                             LxWxH 17' 10" x 10' 11" x 8'
                                                           460.00   SF Walls                           194.68   SF Ceiling
                                                           654.68   SF Walls & Ceiling                 194.68   SF Floor
                                                            21.63   SY Flooring                         57.50   LF Floor Perimeter
                                                           142.67   SF Long Wall                        87.33   SF Short Wall
                                                            57.50   LF Ceil. Perimeter

      DESCRIPTION                                        QTY         RESET     REMOVE       REPLACE       TAX           O&P          TOTAL

      226. Contents - move out then reset -          1.00 EA                         0.00     144.16      0.00          30.28         174.44
      Extra large room
      227. Thermostat - Detach & reset               1.00 EA                         0.00      41.43      0.00              8.70       50.13
      228. Outlet or switch - Detach & reset         6.00 EA                        0.00       15.90      0.00          20.03         115.43
      229. R&R Fire alarm - Manual pull              1.00 EA                       20.90      178.65      7.13          43.40         250.08
      station
      230. Interior door - Detach & reset            3.00 EA                         0.00      90.71      0.17          57.18         329.48

     FIRST_BAPTIST_NEW                                                                                          12/1/2020             Page: 15
16
                      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 24 of 83

                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788

                                                                CONTINUED - Back Left Office

      DESCRIPTION                                         QTY         RESET     REMOVE     REPLACE      TAX         O&P     TOTAL

      231. Detach & Reset Door opening               3.00 EA           139.63       0.00        0.00     0.10       87.99    506.98
      (jamb & casing) - 32"to36"wide - paint
      grade
      232. Baseboard - 4 1/4" stain grade           57.50 LF                        0.00        4.88     9.94       61.01    351.55
      233. Remove Carpet - Premium grade           194.68 SF                        0.31        0.00     0.00       12.68     73.03
      234. Carpet - Premium grade                  223.88 SF                        0.00        6.84    95.44      341.62   1,968.40
      15 % waste added for Carpet - Premium grade.
      235. Carpet pad - Premium grade              194.68 SF                        0.00        1.09    13.36       47.37    272.93
      236. Floor protection - cloth - skid         194.68 SF                        1.08        0.00     7.09       45.65    262.99
      resistant, breathable
      237. Texture drywall - smooth / skim         460.00 SF                        0.00        1.37     3.86      133.16    767.22
      coat
      238. Mask and prep for paint - plastic,      125.50 LF                        0.00        1.24     2.28       33.16    191.06
      paper, tape (per LF)
      239. Texture drywall - heavy hand            460.00 SF                        0.00        1.01     5.47       98.72    568.79
      texture
      240. Seal the walls w/anti-microbial         460.00 SF                        0.00        1.30    25.76      130.99    754.75
      coating - one coat
      241. Paint the walls - two coats             460.00 SF                        0.00        0.89     8.05       87.67    505.12
      242. Paint door slab only - 2 coats (per       6.00 EA                        0.00       34.00     3.42       43.56    250.98
      side)
      243. Paint door/window trim & jamb -           6.00 EA                        0.00       28.06     2.01       35.78    206.15
      2 coats (per side)
      244. Seal & paint baseboard, oversized        57.50 LF                        0.00        1.41     0.64       17.16     98.88
      - two coats
      245. Clean floor, strip & wax                194.68 SF                        0.00        0.73     1.36       30.13    173.61

      Totals: Back Left Office                                                                         186.08    1,366.24   7,872.00




                                             Front Elevation

      DESCRIPTION                                         QTY         RESET     REMOVE     REPLACE      TAX         O&P     TOTAL

      246. R&R Metal lath & stucco                 248.00 SF                        0.84        5.31    22.39      325.00   1,872.59
      247. Mask and prep for paint - plastic,      198.00 LF                        0.00        1.24     3.60       52.32    301.44
      paper, tape (per LF)
      248. Seal the surface area w/anti-          1,542.00 SF                       0.00        1.30    86.35      439.11   2,530.06
      microbial coating - one coat
      249. Paint the surface area - two coats     1,542.00 SF                       0.00        0.89    26.99      293.87   1,693.24
      250. Clean floor, strip & wax                867.00 SF                        0.00        0.73     6.07      134.19    773.17

      Totals: Front Elevation                                                                          145.40    1,244.49   7,170.50
     FIRST_BAPTIST_NEW                                                                                      12/1/2020        Page: 16
17
                      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 25 of 83

                          United Damage Adjusters
                          3389 Sheridan St. Suite 251
                          Hollywood, Fl. 33021
                          Phone (954)505-3251
                          Fax (954) 239-7788



                                          Windows

      DESCRIPTION                                       QTY    RESET   REMOVE     REPLACE          TAX         O&P          TOTAL

      251. R&R Aluminum window, horiz.               3.00 EA              25.17      283.34       43.47       203.49        1,172.49
      slider 12-23 sf (2 pane)

      Totals: Windows                                                                             43.47       203.49        1,172.49




                                          Fencing

      DESCRIPTION                                       QTY    RESET   REMOVE     REPLACE          TAX         O&P          TOTAL

      252. R&R Wood fence 5'- 6' high -         600.00 LF                  6.96       31.80      758.52     5,043.05       29,057.57
      cedar or equal

      Totals: Fencing                                                                            758.52     5,043.05       29,057.57




                                          Generals

      DESCRIPTION                                       QTY    RESET   REMOVE     REPLACE          TAX         O&P          TOTAL

      253. R&R Sheathing - plywood - 1/2"       120.00 SF                  0.63         1.63        6.80       58.39         336.39
      CDX
      To prevent damage to the driveway from the dumpster
      254. Taxes, insurance, permits & fees          1.00 EA               0.00    13,445.55        0.00           0.00    13,445.55
      (Bid Item)
      255. Dumpster load - Approx. 30                4.00 EA             608.00         0.00        0.00      510.72        2,942.72
      yards, 5-7 tons of debris
      256. General Demolition - per hour            68.00 HR              55.73         0.00        0.00      795.82        4,585.46
      257. Residential Supervision / Project         1.00 EA               0.00    55,629.00        0.00           0.00    55,629.00
      Management - per hour
      258. Cleaning Technician - per hour       105.00 HR                  0.00       37.58         0.00      828.64        4,774.54
      259. Architectural/Drafting fees (Bid    4,820.13 SF                 0.00         6.00        0.00           0.00    28,920.78
      Item)
      260. Dust control barrier per square     2,400.00 SF                 0.70         0.00      11.76       355.27        2,047.03
      foot
      261. Electrician - per hour                   80.00 HR               0.00       90.05         0.00    1,512.84        8,716.84
      262. HVAC Technician - per hour               46.00 HR               0.00       90.08         0.00      870.18        5,013.86

      Totals: Generals                                                                            18.56     4,931.86      126,412.17

      Total: Main Level                                                                        11,371.43   95,627.78      648,991.19

      Labor Minimums Applied

     FIRST_BAPTIST_NEW                                                                                 12/1/2020             Page: 17
18
                      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 26 of 83

                         United Damage Adjusters
                         3389 Sheridan St. Suite 251
                         Hollywood, Fl. 33021
                         Phone (954)505-3251
                         Fax (954) 239-7788

                                                   CONTINUED - Labor Minimums Applied

      DESCRIPTION                                      QTY        RESET      REMOVE       REPLACE             TAX         O&P            TOTAL

      263. Vinyl floor covering labor            1.00 EA                          0.00        151.79           0.00       31.88           183.67
      minimum
      264. Framing labor minimum                 1.00 EA                          0.00          5.46           0.00           1.15          6.61

      Totals: Labor Minimums Applied                                                                           0.00       33.03           190.28

      Line Item Totals: FIRST_BAPTIST_NEW                                                                 11,371.43   95,660.81      649,181.47



      Grand Total Areas:
          10,127.28 SF Walls                           4,820.13 SF Ceiling                      14,947.40 SF Walls and Ceiling
           4,820.13 SF Floor                             535.57 SY Flooring                        943.50 LF Floor Perimeter
           3,170.36 SF Long Wall                       1,893.28 SF Short Wall                      943.50 LF Ceil. Perimeter

                  0.00 Floor Area                            0.00 Total Area                           0.00 Interior Wall Area
              2,463.59 Exterior Wall Area                    0.00 Exterior Perimeter of
                                                                  Walls

              8,071.66 Surface Area                        80.72 Number of Squares                 438.65 Total Perimeter Length
                135.00 Total Ridge Length                   0.00 Total Hip Length



      Coverage                                                Item Total                  %            ACV Total                     %
      Dwelling                                                  620,123.90          95.52%               620,123.90            95.52%
      Other Structures                                           29,057.57           4.48%                29,057.57             4.48%
      Contents                                                        0.00           0.00%                     0.00             0.00%
      Total                                                     649,181.47        100.00%                649,181.47           100.00%




     FIRST_BAPTIST_NEW                                                                                            12/1/2020              Page: 18
19
                   Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 27 of 83

                      United Damage Adjusters
                      3389 Sheridan St. Suite 251
                      Hollywood, Fl. 33021
                      Phone (954)505-3251
                      Fax (954) 239-7788




                                                              Summary for Dwelling
      Line Item Total                                                                             518,893.23
      Material Sales Tax                                                                           10,612.91

      Subtotal                                                                                    529,506.14
      Overhead                                                                                     43,151.29
      Profit                                                                                       47,466.47

      Replacement Cost Value                                                                     $620,123.90
      Less Deductible                                                                             (22,050.00)

      Net Claim                                                                                  $598,073.90




                                                    United Damage Adjusters




     FIRST_BAPTIST_NEW                                                               12/1/2020        Page: 19
20
                   Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 28 of 83

                      United Damage Adjusters
                      3389 Sheridan St. Suite 251
                      Hollywood, Fl. 33021
                      Phone (954)505-3251
                      Fax (954) 239-7788




                                                          Summary for Other Structures
      Line Item Total                                                                                 23,256.00
      Material Sales Tax                                                                                 758.52

      Subtotal                                                                                        24,014.52
      Overhead                                                                                         2,401.45
      Profit                                                                                           2,641.60

      Replacement Cost Value                                                                         $29,057.57
      Net Claim                                                                                      $29,057.57




                                                    United Damage Adjusters




     FIRST_BAPTIST_NEW                                                                   12/1/2020       Page: 20
21
                   Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 29 of 83

                    United Damage Adjusters
                    3389 Sheridan St. Suite 251
                    Hollywood, Fl. 33021
                    Phone (954)505-3251
                    Fax (954) 239-7788



                                                  Recap of Taxes, Overhead and Profit




              Overhead (10%)         Profit (10%)     Material Sales Tax Laundering Tax (2%)   Manuf. Home Tax   Storage Rental Tax
                                                                   (7%)                                  (6%)                 (7%)

      Line Items
                    45,552.74           50,108.07             11,371.43                0.00               0.00                 0.00

      Total
                    45,552.74           50,108.07             11,371.43                0.00               0.00                 0.00




     FIRST_BAPTIST_NEW                                                                                   12/1/2020           Page: 21
22
                   Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 30 of 83

                     United Damage Adjusters
                     3389 Sheridan St. Suite 251
                     Hollywood, Fl. 33021
                     Phone (954)505-3251
                     Fax (954) 239-7788

                                                   Recap by Room

     Estimate: FIRST_BAPTIST_NEW

     Area: Main Level                                                           936.36      0.17%
                Coverage: Dwelling                            100.00% =         936.36
            Roof1                                                           169,777.38     31.32%
                Coverage: Dwelling                            100.00% =     169,777.38
            Conference Room                                                   5,658.43      1.04%
                Coverage: Dwelling                            100.00% =       5,658.43
            Hallway                                                          10,531.18      1.94%
                Coverage: Dwelling                            100.00% =      10,531.18
            Entry/Foyer                                                      28,601.93      5.28%
                Coverage: Dwelling                            100.00% =      28,601.93
            Boiler Room                                                       5,846.73      1.08%
                Coverage: Dwelling                            100.00% =       5,846.73
            Main Sanctuary                                                  130,844.58     24.13%
                Coverage: Dwelling                            100.00% =     130,844.58
            Back Right Office                                                 7,008.36      1.29%
                Coverage: Dwelling                            100.00% =       7,008.36
            Back right Office Entry                                           4,035.52      0.74%
                Coverage: Dwelling                            100.00% =       4,035.52
            Stairway                                                         17,217.15      3.18%
                Coverage: Dwelling                            100.00% =      17,217.15
            Back Closet                                                       3,790.79      0.70%
                Coverage: Dwelling                            100.00% =       3,790.79
            Back Left Office                                                  6,319.68      1.17%
                Coverage: Dwelling                            100.00% =       6,319.68
            Front Elevation                                                   5,780.61      1.07%
                Coverage: Dwelling                            100.00% =       5,780.61
            Windows                                                             925.53      0.17%
                Coverage: Dwelling                            100.00% =         925.53
            Fencing                                                          23,256.00      4.29%
                Coverage: Other Structures                    100.00% =      23,256.00
            Generals                                                        121,461.75     22.40%
                Coverage: Dwelling                            100.00% =     121,461.75

            Area Subtotal: Main Level                                       541,991.98     99.97%
               Coverage: Dwelling                              95.71% =     518,735.98
               Coverage: Other Structures                       4.29% =      23,256.00
            Labor Minimums Applied                                              157.25      0.03%
               Coverage: Dwelling                             100.00% =         157.25

      Subtotal of Areas                                                     542,149.23     100.00%
     FIRST_BAPTIST_NEW                                                         12/1/2020      Page: 22
23
                 Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 31 of 83

                   United Damage Adjusters
                   3389 Sheridan St. Suite 251
                   Hollywood, Fl. 33021
                   Phone (954)505-3251
                   Fax (954) 239-7788

              Coverage: Dwelling                        95.71% =          518,893.23
              Coverage: Other Structures                 4.29% =           23,256.00


     Total                                                                542,149.23    100.00%




     FIRST_BAPTIST_NEW                                                      12/1/2020      Page: 23
24
                Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 32 of 83

                  United Damage Adjusters
                  3389 Sheridan St. Suite 251
                  Hollywood, Fl. 33021
                  Phone (954)505-3251
                  Fax (954) 239-7788

                                                    Recap by Category

      O&P Items                                                              Total        %
      ACOUSTICAL TREATMENTS                                                19,728.14   3.04%
         Coverage: Dwelling                     @     100.00% =            19,728.14
      CLEANING                                                              8,097.50   1.25%
         Coverage: Dwelling                     @     100.00% =             8,097.50
      CONTENT MANIPULATION                                                  1,441.60   0.22%
         Coverage: Dwelling                     @     100.00% =             1,441.60
      GENERAL DEMOLITION                                                   45,559.76   7.02%
         Coverage: Dwelling                     @      90.83% =            41,383.76
         Coverage: Other Structures             @       9.17% =             4,176.00
      DOORS                                                                 2,358.46   0.36%
         Coverage: Dwelling                     @     100.00% =             2,358.46
      DRYWALL                                                              31,583.16   4.87%
         Coverage: Dwelling                     @     100.00% =            31,583.16
      ELECTRICAL                                                            8,483.86   1.31%
         Coverage: Dwelling                     @     100.00% =             8,483.86
      ELECTRICAL - SPECIAL SYSTEMS                                            893.25   0.14%
         Coverage: Dwelling                     @     100.00% =               893.25
      MISC. EQUIPMENT - COMMERCIAL                                         40,716.02   6.27%
         Coverage: Dwelling                     @     100.00% =            40,716.02
      FLOOR COVERING - CARPET                                              33,699.18   5.19%
         Coverage: Dwelling                     @     100.00% =            33,699.18
      FLOOR COVERING - CERAMIC TILE                                        14,445.60   2.23%
         Coverage: Dwelling                     @     100.00% =            14,445.60
      FLOOR COVERING - VINYL                                                  257.61   0.04%
         Coverage: Dwelling                     @     100.00% =               257.61
      FENCING                                                              19,080.00   2.94%
         Coverage: Other Structures             @     100.00% =            19,080.00
      FINISH CARPENTRY / TRIMWORK                                           8,530.22   1.31%
         Coverage: Dwelling                     @     100.00% =             8,530.22
      FINISH HARDWARE                                                         214.90   0.03%
         Coverage: Dwelling                     @     100.00% =               214.90
      FIRE PROTECTION SYSTEMS                                                 373.52   0.06%
         Coverage: Dwelling                     @     100.00% =               373.52
      FRAMING & ROUGH CARPENTRY                                               201.06   0.03%
         Coverage: Dwelling                     @     100.00% =               201.06
      HEAT, VENT & AIR CONDITIONING                                         6,223.45   0.96%
         Coverage: Dwelling                     @     100.00% =             6,223.45
      INSULATION                                                            5,095.73   0.78%
         Coverage: Dwelling                     @     100.00% =             5,095.73
      LIGHT FIXTURES                                                        3,931.31   0.61%
         Coverage: Dwelling                     @     100.00% =             3,931.31

     FIRST_BAPTIST_NEW                                                     12/1/2020   Page: 24
25
                    Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 33 of 83

                      United Damage Adjusters
                      3389 Sheridan St. Suite 251
                      Hollywood, Fl. 33021
                      Phone (954)505-3251
                      Fax (954) 239-7788


      O&P Items                                                                                                  Total                 %
      PAINTING                                                                                               32,815.44             5.05%
         Coverage: Dwelling                            @       100.00% =                                     32,815.44
      ROOFING                                                                                               141,195.98            21.75%
         Coverage: Dwelling                            @       100.00% =                                    141,195.98
      SOFFIT, FASCIA, & GUTTER                                                                                5,691.85             0.88%
         Coverage: Dwelling                            @       100.00% =                                      5,691.85
      STUCCO & EXTERIOR PLASTER                                                                               1,316.88             0.20%
         Coverage: Dwelling                            @       100.00% =                                      1,316.88
      TEMPORARY REPAIRS                                                                                      11,138.89             1.72%
         Coverage: Dwelling                            @       100.00% =                                     11,138.89
      WINDOWS - ALUMINUM                                                                                        850.02             0.13%
         Coverage: Dwelling                            @       100.00% =                                        850.02
      WINDOW TREATMENT                                                                                          230.51             0.04%
         Coverage: Dwelling                            @       100.00% =                                        230.51
      O&P Items Subtotal                                                                                    444,153.90            68.42%

      Non-O&P Items                                                                                              Total                 %
      PERMITS AND FEES                                                                                       42,366.33             6.53%
         Coverage: Dwelling                            @       100.00% =                                     42,366.33
      LABOR ONLY                                                                                             55,629.00             8.57%
         Coverage: Dwelling                            @       100.00% =                                     55,629.00
      Non-O&P Items Subtotal                                                                                 97,995.33            15.10%
      O&P Items Subtotal                                                                                    444,153.90            68.42%
      Material Sales Tax                                                                                     11,371.43             1.75%
          Coverage: Dwelling                           @        93.33% =                                     10,612.91
          Coverage: Other Structures                   @         6.67% =                                        758.52
      Overhead                                                                                               45,552.74             7.02%
          Coverage: Dwelling                           @        94.73% =                                     43,151.29
          Coverage: Other Structures                   @         5.27% =                                      2,401.45
      Profit                                                                                                 50,108.07             7.72%
          Coverage: Dwelling                           @        94.73% =                                     47,466.47
          Coverage: Other Structures                   @         5.27% =                                      2,641.60

      Total                                                                                                 649,181.47            100.00%



      This estimate is based on damages found at the time of the inspection. Estimate may change based on damages found (either
      hidden, missed, expert reports, mistakes/omissions and/or found during restoration) and pending adjuster approval.




     FIRST_BAPTIST_NEW                                                                                       12/1/2020              Page: 25
108

  Main Level




                                                                     38'




                                                   19'
                                                   18'
                                   97'
                                                                                                43'
                                                                                               45' 4"




            25'
           26' 4"
                                          F1 (A)




           80'
                                         Roof1
                                                                                           25'
                                                                                          26' 4"




                                          F2 (B)
                                                                                               39'
                                                                                               37'




                          87' 9"                                           28' 7"
                                                             12'
                                                            12' 8"




                                                   18' 7"
                                                                                                         Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 34 of 83




                                                                                       Main Level
      FIRST_BAPTIST_NEW                                                    12/1/2020         Page: 108
      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 35 of 83




            REQUEST FOR CERTIFIED COPY OF HOMEOWNERS POLICY

February 24, 2021

Western World Insurance Company
300 Kimball Dr., Suite 500
Parsippany, NJ 07054

Re:     Policy No.:                         NPP8707179
        Claim No.:                          160492
        Date of Loss:                       September 16, 2020
        Name of Insured:                    First Baptist Ferry Pass, Inc.
        Address of Insured Property:        8350 Caminitti Ln.
                                            Pensacola, FL 32514

Dear Western World Insurance Company:

       Please send me a complete and certified copy of the insured’s homeowners policy,
including all declarations, endorsements, riders and/or changes to the policy which would affect
coverage at the time of the above-noted loss. Please send it by e-mail to
service@myconsumerlawoffice.com, or to the mailing address listed above, within fifteen (15)
calendar days of the date of this letter.

        Thank you in advance for your prompt handling of my request.

                                            Sincerely,


                                            By: __/s/ Oren Reich
                                            Mordechai L. Breier, Esq.
                                            Florida Bar No.: 0088186
                                            Oren Reich, Esq.
                                            Florida Bar No.: 0103371
                                            Michael Katz, Esq.
                                            Florida Bar No.: 1024707
                                            CONSUMER LAW OFFICE, P.A.
                                            633 NE 167th Street, Suite #725
                                            North Miami Beach, FL 33162
                                            Phone: (305) 940-0924 | Fax: (305) 602-8204
                                            E-service: service@consumerlawoffice.com
                                            Email: oreich@consumerlawoffice.com
    Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 36 of 83




                REQUEST FOR DATES TO DEPOSE DEFENDANT’S
              CORPORATE REPRESENTATIVE AND FIELD ADJUSTER

February 24, 2021

Western World Insurance Company
300 Kimball Dr., Suite 500
Parsippany, NJ 07054

In Re: First Baptist Ferry Pass, Inc. v. Western World Insurance Company

Dear Western World Insurance Company:

       We need to take the depositions of Defendant’s Corporate Representative and Field
Adjuster/Independent Adjuster. Please send their available dates for deposition to
scheduling@myconsumerlawoffice.com. Please also tell us if either of these persons needs to be
subpoenaed, and send us their last known contact information if this is the case.

       This is a good faith request for dates to depose Defendant’s Corporate Representative and
Field Adjuster.

                                            Sincerely,


                                            By: __/s/ Oren Reich
                                            Mordechai L. Breier, Esq.
                                            Florida Bar No.: 0088186
                                            Oren Reich, Esq.
                                            Florida Bar No.: 0103371
                                            Michael Katz, Esq.
                                            Florida Bar No.: 1024707
                                            CONSUMER LAW OFFICE, P.A.
                                            633 NE 167th Street, Suite #725
                                            North Miami Beach, FL 33162
                                            Phone: (305) 940-0924 | Fax: (305) 602-8204
                                            E-service: service@consumerlawoffice.com
                                            Email: oreich@consumerlawoffice.com
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 37 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 38 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 39 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 40 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 41 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 42 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 43 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 44 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 45 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 46 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 47 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 48 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 49 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 50 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 51 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 52 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 53 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 54 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 55 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 56 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 57 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 58 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 59 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 60 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 61 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 62 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 63 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 64 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 65 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 66 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 67 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 68 of 83
     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 69 of 83



                IN THE CIRCUIT COURT OF THE 1ST JUDICIAL CIRCUIT,
                     IN AND FOR ESCAMBIA COUNTY, FLORIDA

                                                     CASE NO.:
FIRST BAPTIST FERRY PASS, INC.,

       PLAINTIFF,

v.

WESTERN WORLD INSURANCE
COMPANY,

      DEFENDANT.
_____________________________________/

        PLAINTIFF’S FIRST REQUEST FOR PRODUCTION TO DEFENDANT

       COMES NOW, the Plaintiff, FIRST BAPTIST FERRY PASS, INC. (“Plaintiff”), by and
through the undersigned counsel, and pursuant to Fla. R. Civ. P. 1.350, hereby requests that
Defendant, WESTERN WORLD INSURANCE COMPANY (“Defendant”), furnish copies of
the following documents to the offices of the undersigned counsel:
                            INSTRUCTIONS FOR ANSWERING
    A. You are required, in responding to this Request, to obtain and furnish all information
available to you and any of your representatives, employees, agents, brokers, servants, or
attorneys, and to obtain and furnish all information that is in your possession or under your
control, or in the possession or under the control of any of your representatives, employees,
agents, servants, or attorneys.

    B. Each request which seeks information relating in any way to communications, to, from,
or within a business and/or corporate entity, is hereby designated to demand, and should be
construed to include, all communications by and between representatives, employees, agents, of
the business and/or corporate entity.

    C. Each request should be responded to separately. However, a document which is the
response to more than one request may, if the relevant portion is marked or indexed, be produced
and referred to in a later response.

    D. All documents produced shall be segregated and identified by the paragraphs to which
they are primarily responsive. Where required by a particular paragraph of this Request,
documents produced shall be further segregated and identified as indicated in this paragraph. For
any documents that are stored or maintained in files in the normal course of business, such
documents shall be produced in such files, or in such a manner as to preserve and identify the file
from which such documents were taken.
    Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 70 of 83



    E. If you object to part of any request, please furnish documents responsive to the remainder
of the request.

    F. Each request refers to all documents that are either known by the Defendant to exist or
that can be located or discovered by reasonably diligent efforts of the Defendant.

   G. The documents produced in response to this Request shall include all attachments and
enclosures.

   H. The documents requested for production include those in the possession, custody or
control of the Defendant’s agents and attorneys.

   I. References to the singular include the plural.

    J. The use of any tense of any verb shall be considered also to include within its meaning all
other tenses of the verb so used.

   K. All documents called for by this Request or related to this Request, for which the
Defendant claims a privilege or statutory authority as a ground for not producing pursuant to the
Request shall be listed chronologically as follows:

         I. The place, date and manner of recording or otherwise preparing the document;
        II. The name and title of the sender;
       III. The identity of each person or persons (other than stenographic or clerical
            assistants) participating in the preparation of the document;
       IV. The identity and title with Defendant{s}, if any, or the person or persons supplying
            Defendant’s attorneys with the information requested above;
        V. The identity of each person to whom the contents of the document have heretofore
            been communicated by copy, exhibition, sketch, reading or substantial
            summarization, the date of said communication, and the employer and title of said
            person at the time of said communication;
       VI. Type of document;
      VII. Subject matter (without revealing the relevant information for which privilege or
            statutory authority is claimed); and
      VIII. Factual and legal basis for claim, privilege or specific statutory or regulatory
            authority which provides the claimed ground for the refusal to produce the
            document(s).

    L. Each request to produce a document or documents shall be deemed to call for the
production of the original document or documents to the extent that they are in, or subject to,
directly or indirectly, the control of the party to whom this Request is addressed. In addition,
each request should be considered as including a request for separate production of all copies
and, to the extent applicable, preliminary drafts of documents that differ in any respect from the
original or final draft or from each other (e.g., by reason of differences in form or content or by
reason of handwritten notes or comments having been added to one copy of a document but not
on the original or other copies thereof).
       Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 71 of 83



   M. All documents produced in response to this Request shall be produced in toto
notwithstanding the fact that portions thereof may contain information not requested.

    N. If any documents requested herein have been lost or destroyed, the documents so lost or
destroyed shall be identified by author, date, and subject matter.

    O. Where exact information cannot be furnished, estimated information is to be supplied to
the extent possible. Where estimation is used, it should be so indicated, and an explanation
should be given as to the basis on which the statement was made and the reason exact
information cannot be furnished.

    P. With respect to any document requested which was once in the Defendant’s possession,
custody or control, but no longer is, please indicate the date and the manner in which the
document ceased to be in the Defendant’s possession, custody, or control and the name and
address of its present custodian.

                                              DEFINITIONS

 I.      “You,” “your” and “yourself” refer to the party to whom the following requests are
         addressed and the Defendant’s agents, employees and other representatives.

 II.     “Person” means natural persons, partnership, corporations and every other type of
         organizations or entity.

 III.    “Identify” means when used in reference to:

            i. a document, to state separately:

                     i.   its description (e.g. letter, report, memorandum, etc.),
                    ii.   its date,
                   iii.   its subject matter,
                   iv.    the identity of each author or signer,
                    v.    its present location and the identity of its custodian,

            ii. an oral statement, communication, conference or conversation, to state separately:

                     i. its date and the place where it occurred,
                    ii. its substance,
                   iii. the identity of each person participating in the communication or
                        conversation, and
                   iv. the identity of all notes, memoranda or other documents memorializing,
                        referring to relating to the subject matter of the statement;

            iii. a natural person or persons, to state separately:

                     i. the full name of each such person,
     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 72 of 83



                  ii. his or her present or last known business address and his or her present or
                      last known residential address, and
                 iii. the employer of the person at the time to which the Request is directed and
                      the person’s title or position at that time,

          iv. an organization or entity other than a natural person (e.g., a company, corporation,
              firm, association, or partnership), to state separately:

                   i.   the full name and type of organization or entity,
                  ii.   the date and state of organization or incorporation,
                 iii.   the address of each of its principal places of business, and
                 iv.    the nature of the business conducted.

IV.    “Communication” shall mean any transmission of information, the information
       transmitted, and any process by which information is transmitted, and shall include
       written communication and oral communication

V.     “Document” or “documents” includes without limitation any written, typed, printed,
       recorded, or graphic matter, however preserved, produced, or reproduced, of any type or
       description, regardless of origin or location, including without limitation any binder,
       cover note, certificate, letter, correspondence, record, table, chart, analysis, graph,
       schedule, report, text, study memorandum, note, list diary, log, calendar, telex, message
       (including but not limited to inter-office, and intro-office communications) questionnaire,
       bill, purchase order, shipping order, contract, memorandum of contract, agreement,
       license, certificate, permit, ledger, ledger entry, book of account, check, order, invoice,
       receipt, statement, financial data, acknowledgement, computer or data procession card,
       computer or data processing disk, computer generated matter, photograph, photographic
       negative, phonograph recording, transcript or log of such recording, projection,
       videotape, firm, microfiche, and all other data compilations from which information can
       be obtained or translated, reports and/or summaries of investigations, drafts and revisions
       of drafts of any documents and original preliminary notes or sketches, no matter how
       produced or maintained, in your actual or constructive possession, custody or control, or
       the existence of which you have knowledge, and whether prepared, published or released
       by you or by any other person. If a document has been prepared in several copies, or
       additional copies have been made or copies are not identical (or by which reason of
       subsequent modification of a copy by the addition of notations or other modifications, are
       no longer identical), each non-identical copy as a separate document.

VI.    “Relating to” means consisting of, referring to, describing, discussing, constituting,
       evidencing, containing, reflecting, mentioning, concerning, pertaining to, citing,
       summarizing, analyzing, or bearing any logical or factual connection with the matter
       discussed.

VII. “Claim” means a demand or assertion, whether oral or written, formal or informal, by any
     person for monetary payment, the undertaking of action, or the cessation of action.

VIII. “Loss” means the Loss referred to in Plaintiff’s complaint and/or statement of claim.
      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 73 of 83



 IX.    “Consulted” or “contracted” means any form of communication, e.g., oral statements,
        telephone conversations or other mechanical communications or any other type of
        communication including written letters or documents.

 X.     “Defendant” means WESTERN WORLD INSURANCE COMPANY, its subsidiaries,
        divisions, parent company, and holding company and the directors, officers, employees,
        agents, representatives, and others known to you to have acted on their respective behalf.

 XI.    “Management” or “manage” includes any act of directing, conducting, administering,
        controlling, or handling an identified function or duty.

 XII. “Any” shall also mean “all” and vice versa.

 XIII. “And” shall mean “or” and “or” shall mean “and” as necessary to call for the broadest
       possible answer.

        PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION TO DEFENDANT

1.      All insurance policies which would provide coverage to the property located at 8350
        Caminitti Ln., Pensacola, FL 32514 (the “Property” or “subject property”) when the loss
        associated with claim number 160492 (the “Claim” or “subject claim”) occurred, and/or
        on or around September 16, 2020, including but not limited to policy number
        NPP8707179 (the “Policy” or “subject policy”), including any declaration of coverage
        page, and a sworn statement of a corporate officer of Defendant attesting to the coverage
        and the authenticity of the policy.

2.      The application(s) for all insurance policies which would provide coverage to the subject
        property when the subject claim occurred, and/or on or around September 16, 2020,
        including but not limited to the subject policy.

3.      The underwriting file(s) for all insurance policies which would provide coverage to the
        subject property when the subject claim occurred, and/or on or around September 16,
        2020, including but not limited to the subject policy.

4.      All ISO reports which Defendant or its agents generated and/or obtained for purposes of
        investigating and/or evaluating the subject claim, and/or determining whether to make
        payment for the subject claim.

5.      All reports, notes and/or documents which Defendant or its agents generated or obtained
        for purposes of investigating and/or evaluating the subject claim, and/or determining
        whether to make payment for the subject claim.

6.      All photographs and/or videos of the subject property which Defendant or its agents
        generated or obtained for purposes of investigating and/or evaluating the subject claim,
        and/or determining whether to make payment for the subject claim.
      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 74 of 83



7.      All reports, notes, documents, photographs and/or videos which support, relate to and/or
        pertain to Defendant’s denials of any allegations in the complaint and/or statement of
        claim.

8.      All reports, notes, documents, photographs and/or videos which support, relate to and/or
        pertain to Defendant’s affirmatives defenses.

9.      All reports, notes, documents, photographs and/or videos which support, relate to and/or
        pertain to Defendant’s denials in response to Plaintiff’s request for admissions.

10.     All reports, notes, documents, photographs and/or videos which support, relate to and/or
        pertain to the position that the subject claim is not covered under the subject policy.

11.     All reports, notes, documents, photographs and/or videos which support, relate to and/or
        pertain to the position that Defendant does not owe Plaintiff $649,181.47.

12.     All reports, notes, documents, photographs and/or videos which support, relate to and/or
        pertain to the position that there has been any failure to perform conditions precedent
        and/or any failure to fulfill duties after loss.

13.     All reports, notes, documents, photographs and/or videos which support, relate to and/or
        pertain to the position that any property damage associated with the subject claim is not
        covered under the subject policy because the damage was present prior to September 16,
        2020.

14.     All reports, notes, documents, photographs and/or videos which support, relate to and/or
        pertain to the position that the line item pricing and/or unit pricing utilized by Defendant
        or its agents to determine the amount of payment to Plaintiff for the subject claim is
        reasonable and/or customary.

15.     If Defendant or its agents utilized Xactimate default line item pricing and/or Xactimate
        default unit pricing to determine the amount of payment to Plaintiff for the subject claim,
        then please provide all reports, notes, documents, photographs and/or videos which
        support, pertain to and/or relate to the position that Xactimate default line item pricing
        and/or Xactimate default unit pricing is reasonable and/or customary.

16.     All reports, notes, documents, photographs and/or videos which support, relate to and/or
        pertain to the position that the amount of payment to Plaintiff for the subject claim was
        reasonable and/or customary.

17.     All reports, notes, documents, photographs and/or videos, relating and/or pertaining to
        the subject property, which were generated or obtained by Defendant or its agents during
        the five years prior to the subject claim.

18.     All reports, notes, documents, photographs and/or videos, relating and/or pertaining to
        the subject property, which were generated or obtained by Defendant or its agents during
        the five years prior to the policy period for the subject policy.
      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 75 of 83



19.     All reports, notes, documents, photographs and/or videos, relating and/or pertaining to
        the subject property, which were generated or obtained by Defendant or its agents during
        the five years prior to Defendant determining whether to make payment for the subject
        claim.

20.     All reports, notes, documents, photographs and/or videos, relating and/or pertaining to
        the subject property, which were generated or obtained by Defendant or its agents during
        its investigation and/or evaluation of the subject claim.

21.     All reports, notes, documents, photographs and/or videos, relating and/or pertaining to
        the subject property, which were generated or obtained by Defendant or its agents in
        relation to the subject claim in the ordinary course of Defendant’s business.

22.     All reports, notes, documents, photographs and/or videos which were generated or
        obtained by Defendant or its agents which relate to any property damage and/or any
        property damage losses at the subject property during the last five years.

23.     All correspondence, including but not limited to facsimile, e-mails and/or letters, in
        relation to the subject claim, which Defendant or its agents sent to Plaintiff or its agents.

24.     All correspondence, including but not limited to facsimile, e-mails and/or letters, in
        relation to the subject claim, which Plaintiff or its agents sent to Defendant or its agents.

25.     All correspondence, including but not limited to facsimile, e-mails and/or letters, which
        Defendant or its agents sent to Plaintiff or its agents during the last five years.

26.     All correspondence, including but not limited to facsimile, e-mails and/or letters, which
        Plaintiff or its agents sent to Defendant or its agents during the last five years.

                                     CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing has been served
contemporaneous to the filing of the Complaint.
                                              By: __/s/ Oren Reich
                                              Mordechai L. Breier, Esq.
                                              Florida Bar No.: 0088186
                                              Oren Reich, Esq.
                                              Florida Bar No.: 0103371
                                              Michael Katz, Esq.
                                              Florida Bar No.: 1024707
                                              CONSUMER LAW OFFICE, P.A.
                                              633 NE 167th Street, Suite #725
                                              North Miami Beach, FL 33162
                                              Phone: (305) 940-0924 | Fax: (305) 602-8204
                                              E-service: service@consumerlawoffice.com
                                              Email: oreich@consumerlawoffice.com
     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 76 of 83



                 IN THE CIRCUIT COURT OF THE 1ST JUDICIAL CIRCUIT,
                      IN AND FOR ESCAMBIA COUNTY, FLORIDA

                                                    CASE NO.:
FIRST BAPTIST FERRY PASS, INC.,

       PLAINTIFF,

v.

WESTERN WORLD INSURANCE
COMPANY,

      DEFENDANT.
_____________________________________/

                    PLAINTIFF’S FIRST SET OF INTERROGATORIES

       COMES NOW, the Plaintiff, FIRST BAPTIST FERRY PASS, INC. (“Plaintiff”), by and
through the undersigned counsel, and pursuant to Fla. R. Civ. P. 1.280 and 1.340, propounds upon
Defendant, WESTERN WORLD INSURANCE COMPANY (“Defendant”), the attached
interrogatories to be answered under oath and in writing.



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served
contemporaneous to the filing of the Complaint.

                                             By: __/s/ Oren Reich
                                             Mordechai L. Breier, Esq.
                                             Florida Bar No.: 0088186
                                             Oren Reich, Esq.
                                             Florida Bar No.: 0103371
                                             Michael Katz, Esq.
                                             Florida Bar No.: 1024707
                                             CONSUMER LAW OFFICE, P.A.
                                             633 NE 167th Street, Suite #725
                                             North Miami Beach, FL 33162
                                             Phone: (305) 940-0924 | Fax: (305) 602-8204
                                             E-service: service@consumerlawoffice.com
                                             Email: oreich@consumerlawoffice.com
     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 77 of 83



                                      INSTRUCTIONS

1.    These interrogatories are continuing in nature so as to require the filing of supplemental
      answers to the extent required under Florida law.

2.    If you cannot answer any interrogatory in full, answer to the extent possible, explain why
      you cannot answer the remainder, state the nature of the information and knowledge that
      you can furnish, and provide a supplemental response when you obtain more information.

3.    If your answer to any interrogatory derives from a document, identify the document.

4.    If you content that any document or communicate that is responsive to any interrogatory
      propounded herein is privileged for any reason whatsoever, identify each such document or
      communication in your answer to each interrogatory and include that document on a
      privilege log.

                                       DEFINITIONS

1.    “You,” “your,” “your Company,” and “Defendant” as used in these interrogatories means
      the Defendant named above and any related entities who may be liable for the damages
      sought herein. The definition also includes any individuals or entities handling, adjusting,
      or otherwise investigating claims on your behalf; and any other agents who have
      performed services on your behalf at any time material to this action.

2.    The connectives “and” and “or” shall be construed either disjunctive or conjunctively as
      necessary to bring within the scope of these requests all responses that might otherwise be
      construed to be outside their scope.

3.    The singular includes the plural, and vice versa. The masculine includes the feminine and
      vice versa.

4.    The present tense shall be construed to include the past tense and the past tense shall be
      construed to include the present tense.

5.    “All” shall be construed as “all and each” and the term “each” shall be construed as “all
      and each.”

6.    The term “any” means each and every and one or more.

7.    “Coverage Letter(s)” means the correspondence running from You to policyholder
      throughout the claim at issue regarding your position as to coverage for the loss.

8.    “Document” means any kind of written, typewritten, or printed material whatsoever, any
      kind of graphic material, and any computer readable media including, but without
      limitation, papers, agreements, contracts, notes, memoranda, correspondence, electronic
      mail messages, studies, working papers, letters, telegrams, invoices, personal diaries,
      reports records, books, forms, indexes, transcriptions and recordings, magnetic tapes, disk
      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 78 of 83



       and printed cards, data sheets, data processing cards, personal calendars, journals, diaries,
       inter office memoranda, minutes and records of any sorts of meetings, financial statements,
       financial calculations, estimates, reports of telephone or other oral conversations,
       appointment books, maps, drawings, charts, graphs, photographs, sound recordings,
       videotape recordings, computer printouts, microfilms, information sent or received via the
       internet, information stored electronically or on computer chips, disks or databases, all
       other compilations of data from which information can be obtained or translated if
       necessary, by plaintiff through detector devices into reasonable usable form and all other
       writings and recording of every kind, however produced or reproduced whether signed or
       unsigned. The term “document” includes, without limitation, the original and all file
       copies and other copies that are not identical to the original no matter how or by whom
       prepared, and all drafts prepared in connection with any documents, whether or not used.
       If the original of any document is not in your possession, custody or control, a copy of that
       document should be produced.

9.     “Communicate” or “communication” means every manner or means of disclosure, transfer
       or exchange, and every disclosure, transfer or exchange of ideas of information, whether
       orally, buy document, or electronically, or whether fact-to-face, by telephone, mail,
       personal deliver, electronic transmission or otherwise.

10.    “Person” includes any natural person, corporate entity, partnership, association, joint
       venture, government entity or trust, and any other business or legal entity.

11.    “Relating to” means in whole or in part constituting, containing, concerning, discussion,
       commenting upon, describing, analyzing, identifying, stating, pertaining to, referring to, or
       forming the basis of.

12.    “Agent” shall mean: any agent, employee, officer, director, independent contractor or to
       any other person acting at the direction of or on behalf of another.

13.    “Identify” and “identity” mean:

       a.     with respect to a natural person, to state the person’s name, title at the time in
              question, employer and business address at the time in question and the current or
              last known employer, business address, and home address;

       b.     with respect to an organization or entity, to state the full legal name of the entity
              and full name by which the organization or entity is commonly known or does
              business;

       c.     with respect to a document, to state the name(s) and title(s) of the author(s) and/or
              signatory(ies), addressee(s), and recipient(s) of any copies; the subject matter or
              title; the date of the document; the division, department, or unit of your
              organization with which the author(s) and/or addressee(s) are or were affiliated;
              and its present location and custodian; and
      Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 79 of 83



          d.      with respect to an oral communication, to state the names and titles of all persons
                  involved in the communication, and date and approximate time of the
                  communication.

14.       “Loss” means the event at issue in which the policyholder suffered property damage.

               PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT

        1.     What is the name, address, phone number, official position and/or employer of the
person(s) answering these interrogatories, and, if applicable, the person’s official position or
relationship with the party to whom the interrogatories are directed?

        2.      Please set forth the names, positions, employers and addresses of all persons whom
you know or believe, or whom your attorney(s) knows or believes, has knowledge of the issues in
this lawsuit, and please describe the issues in this lawsuit which each person has knowledge of.

       3.       Please state the names of any persons, including but not limited to the insured, who
provided an oral, written and/or recorded statement, and/or examination under oath, in relation to
the subject claim, as well as the date in which the oral, written and/or recorded statement, and/or
examination under oath, was provided.

          4.      Please state whether there is coverage for the subject claim under the subject
policy.

        5.      Please set forth all facts and/or policy provisions supporting, pertaining to and/or
relating to the position that there is no coverage for the subject claim under the subject policy.

        6.      Please set forth all facts and/or policy provisions supporting, pertaining to and/or
relating to the positon that there Defendant does not owe Plaintiff $649,181.47 in relation to the
subject claim.

         7.      Please set forth all facts and policy provisions supporting, pertaining to and/or
relating to the position that there has been any failure to perform conditions precedent and/or any
failure to fulfill duties after loss.

      8.      Please set forth the names of all persons who inspected the subject property on
Defendant’s behalf in relation to the subject claim, and also set forth their positions, employers
and addresses, as well as the dates during which they inspected the subject property.

        9.     Please set forth all facts supporting, pertaining to and/or relating to the position that
the line item pricing and/or unit pricing utilized by Defendant, its agents and/or employees to
determine payment to Plaintiff is reasonable and/or customary.
     Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 80 of 83



                                                    ________________________
                                                    Affiant:



STATE OF FLORIDA:

COUNTY OF __________:


       BEFORE ME, the undersigned authority, personally appeared, who, being first duly

sworn, on oath deposes and says that the foregoing Answers to Interrogatories are true and correct,

and that he/she has read the Answers to Interrogatories and knows the contents thereof.

       SWORN TO AND SUBSCRIBED before me this ____ day of ________, 20___.


                                                    _______________________
                                                    NOTARY PUBLIC

                                                    ________________________
                                                    Print Notary Name

My commission expires:
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 81 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 82 of 83
Case 3:21-cv-00544-MCR-EMT Document 1-1 Filed 03/31/21 Page 83 of 83
